COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 EL PASO COUNTY WATER                                           No. 08-16-00231-CV
 IMPROVEMENT DISTRICT NO. 1,                     §
                                                                     Appeal from
                        Appellant,               §
                                                             County Court at Law No. 6
 v.                                              §
                                                              of El Paso County, Texas
 COMANCHE TRAIL PIPELINE, LLC,                   §
                                                                (TC # 2016DCV0255)
                        Appellee.                §

                                 MEMORANDUM OPINION

       This appeal is from an interlocutory order denying a plea to the jurisdiction. On October

20, 2016, the Court abated the appeal after receiving notice that the underlying case had been

removed to federal court. On December 21, 2016, Appellant notified the Court that the parties

settled the underlying case and the litigation in the federal court has been dismissed. Appellant

also stated that it did not anticipate that any further proceedings would occur with respect to this

appeal. We reinstated the appeal and notified the parties that the appeal would be dismissed as

moot unless the Court received a response showing why the appeal should continue.               No

response has been received.

       It is well established that a court is prohibited from deciding moot controversies.

National Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A case is moot

if a justiciable controversy ceases to exist at any stage of the legal proceedings, including the
appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). The settlement of

the dispute and the dismissal of the case in federal court rendered this appeal moot. Accordingly,

we dismiss the appeal as moot.


January 25, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-